124 U.S. 639 (1888)
HOADLEY'S ADMINISTRATORS
v.
SAN FRANCISCO.
Supreme Court of United States.
Submitted December 8, 1887.
Decided February 20, 1888.
ERROR TO THE SUPREME COURT OF THE STATE OF CALIFORNIA.
*644 Mr. S.W. Holladay for plaintiffs in error. Mr. John Currey and Mr. W.C. Belcher were with him on the brief.
Mr. George Flournoy, Sr., Mr. George Flournoy, Jr., and Mr. John B. Mhoon for defendant in error.
MR. CHIEF JUSTICE WAITE, after stating the case, delivered the opinion of the court.
This case was before us at October term, 1876, upon an appeal from an order of the Circuit Court of the United States remanding it to the state court from which it had been removed under the act of March 3, 1875, 18 Stat. 470, c. 137. We then said that "the questions involved did not arise under the laws of the United States, but under the ordinances of the city as ratified by the act of the legislature. The act of Congress operated as a release to the city of all the interests of the United States in the land. The title of the United States was vested in the city. Whether the city took the beneficial interest in the property as well as the legal title depended upon the effect to be given to the act of the legislature and the ordinances, and not upon the act of Congress." For this reason we affirmed the order remanding the case which had been removed upon a petition "alleging that it was one arising under the Constitution and laws of the United States." Hoadley v. San Francisco, 94 U.S. 4.
The record in that case presented all the questions which *645 arise in this except one which is thus stated in the specification of error found in the brief of counsel for Hoadley:
"It was error for the court to decide that that part of the act of March 11, 1858, was valid which ratified the order of the board of supervisors of October 16, 1856, adopting the plan or map of the city `in respect to the reservation of squares for public purposes,' and thereby deciding that plaintiff has no title, thus impairing the obligation of the contract of grant, in ordinance 822, in violation of Article 1, § 10, of the Constitution of the United States.
"It was error, because, under said decision, that part of the act of 1858 took plaintiff's property without due process of law, and without just compensation, in violation of the Fifth Amendment of the Constitution of the United States."
This makes it necessary to inquire whether ordinance 822 contains any contract with Hoadley, the obligation of which was impaired by the act of March 11, 1858, or whether it vested in him any property which would be taken away without due process of law if the statute is adjudged to be valid. In the consideration of federal questions of the character presented by this specification of error our first duty is to determine whether there is such a contract, or such right of property as is alleged. The existence of the contract or of the right is part of the federal question itself. The Bridge Proprietors v. The Hoboken Company, 1 Wall. 116, 145.
As to this branch of the case the record shows that the Supreme Court of California said in its opinion:
"Whatever rights the plaintiff acquired under the Van Ness ordinance he took subject to the act of 1858, which approved the survey and map above mentioned. This is true under any proper application of the doctrine of relation invoked on behalf of plaintiff. The act of approval ratified the ordinance 822 allowing title to be made under it by a possession designated in it and ratified also ordinance 845 and the order of the justices approving the survey and map above mentioned; and when the act of 1858 was passed, the doctrine of relation could vest in the plaintiff no greater rights than he took under the act of 1858. Any rights which plaintiff derived under *646 the act of 1858 would be subject to all its provisions. At the same time that ordinance 822 was ratified the order approving the map and survey above mentioned was also ratified, and whatever rights plaintiff took under the act were subject to the provisions of the ordinance and order so ratified. We find in the case no trace of a contract between the plaintiff and any one which ever vested in plaintiff any rights different from those accorded to him herein." 70 California, 325.
To this we agree. When the ordinance was passed the title of the city to the property covered by the claim then pending before the District Court on appeal was imperfect. It never did acquire title by entry as contemplated in the first section, and that further action was required both by the legislature of California and by Congress before occupants could secure title under the grants contemplated in § 2, is clearly shown by § 10, which specially provides for application to the legislature to confirm and ratify the ordinance, and to Congress to relinquish the title of the United States. The ordinance granted only such title as the city was permitted by Congress and the State to convey. In its legal effect the act of Congress conveyed the lands to the city for the uses and purposes specified in the ordinances and the order of the city ratified by the act of the legislature. In this way the two squares, as designated in the report of the commissioners, approved by the order of October, 1856, were dedicated to public use as squares. Lands so dedicated could not lawfully be conveyed by the city to private parties, and therefore the conveyance by Congress did not inure in this particular to the benefit of Hoadley. In short, the State refused to confirm the ordinance, so far as it had reference to the grant by the city of any part of these squares, and Congress in its conveyance followed in this particular what had been done by the State.
The judgment is
Affirmed.